Order entered January 23, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                    No. 05-12-01480-CV

                  PLANO AMI LP, ET AL., Appellants/Cross-Appellees

                                             V.

                     ERWIN CRUZ, M.D., Appellee/Cross-Appellant


                                    No. 05-12-01559-CV

               CHERRY PETERSEN LANDRY ALBERT LLP, Appellant

                                             V.

                              ERWIN CRUZ, M.D., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-16274

                                         ORDER
       The parties’ joint motion to extend the mediation deadline is GRANTED. The mediation

deadline is extended to February 25, 2014, and the deadline for the parties’ status report is

extended to March 7, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          PRESIDING JUSTICE